DETAILED ACTION

1.	The Preliminary Amendment filed on March 13, 2021 has been acknowledged.
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 15 recite the limitations “…about at least one vehicle in proximity to the vehicle” renders the claim indefinite; since it is not clear that what this limitation means? or how this limitation will be interpreted or understood?
The Applicant is required to clarify or to revise the claimed feature.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 USC 103 as obvious over Koebler et al. (US 2011/0313647 A1).
Regarding claim 1, Koebler teaches a method of operating a vehicle, comprising: receiving ambient air information [para. 0014 teaches the weather around the vehicle]; receiving size [para. 0014 teaches the elevation of the vehicle, the upcoming elevation of the vehicle; para. 0050 teaches weight sensor for determining the load and the weight of vehicle which would have been considered to be equivalent to the size as claimed], distance to [para, 0014 teaches the current information of vehicle] and relative velocity information about at least one vehicle in proximity to the vehicle [para, 0014 teaches the distance to/from other vehicles]; receiving road surface properties information [para. 0014 teaches present road conditions]; receiving wind velocity and direction information [para. 0014 teaches present wind direction, the predicted wind direction for upcoming route segments, present wind velocity, the predicted wind velocity for upcoming route segments receiving size, distance to and relative velocity information about at least one vehicle in proximity to the vehicle]; computing an air density ratio factor using the ambient air information [para. 0099 teaches an equation which would have been well-known to include computing the air density ratio factor]; computing an aerodynamic drag ratio factor using the size, distance and relative velocity information [para. 0014, 0043 and 0099]; computing a rolling resistance ratio factor using the para. 0015]; computing an effective velocity of the vehicle using the wind velocity and direction information [para. 0048]; combining at least one of the air density ratio factor, the aerodynamic drag ratio factor and the rolling resistance ratio factor with vehicle loss coefficients to determining new vehicle loss coefficients [para. 0038 and 0097]; computing at least one of energy loss or power loss of the vehicle using the new vehicle loss coefficients and the effective velocity of the vehicle [para. 0040]; and using the computed at least one of energy loss or power loss to control the vehicle to improve a fuel economy of the vehicle [para. 0009].  
It would be apparent known the vehicle computer which receiving size of the vehicle; however, insofar this is not explicitly stated.  Claim 1 is alternatively rejected under 35 USC 103, as follows: it would have been considered to be an obvious choice of automobile engineering design because one skilled in this art is familiar to have considered the load and the weight of the vehicle would have been known as the size of vehicle, which is normally has the laboratory test facilities.
Regarding claim 2, as discussed in claim 1, notes para. 0046 which further teaches weather sensors (e.g., temperature, air pressure, etc.).
Regarding claim 3, see discussion in claim 2.
	Regarding claim 4, as discussed in claim 1, Koebler further teaches wherein receiving size, distance and relative velocity information includes receiving information from a proximity sensor on the vehicle [para. 0050].
	Regarding claim 5, as discussed in claim 1, para. 0014 teaches the road conditions which would have been well-known to include the road surface properties information includes information about road wetness.
	Regarding claim 6, as discussed in claim 1, para. 0014 further teaches predicting at least one of motion of the vehicle relative to another vehicle [para. 0014], roadway conditions [para. 0014] or weather conditions [para. 0014].

	Regarding claim 8, as discussed in claim 1, further see para. 0017, 0093, and 0097.
	Regarding claim 9, see rejection in claim 6.
	Regarding claims 10-13, see discussion in claims 2-5.
	Regarding claim 14, as discussed in claim 5, para. 0014 teaches the road conditions which would have been well-known to include the road terrain property information includes information about road grade.
	Regarding claim 15, see discussion in claims 1-3, 7 and 8.
	Regarding claim 16, see discussion in claim 5.
	Regarding claim 17, see discussion in claim 6.
	Regarding claim 18, see discussion in claim 8.
	Regarding claim 19, see discussion in claim 14.
	Regarding claim 20, as discussed in claims 1-3; and further see para. 0124 which discloses the information may be available only when a telecommunication network (e.g., satellite, cellular, etc.) is available.

	Examiner’s Note: The Examiner has cited particular paragraphs or columns and line numbers in the reference applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-Q7.2015] VI. PRIOR ART MUST BE CONSIDERED IN (IS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirely, i.e., as a whole, including portions that would lead away from the claimed invention.  W.L Gore & Associates, Inc, v. Garlock, Inc., 721 F.2d 1540, 220 USPG303 (Fed Cir. 1983), cert, denied. 469 U.S, 851 (1984).  See also MPEP §2123.

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please consider the cited references in PTO-892.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/J.H.H./
November 15, 2021
/Johnny H. Hoang/
Examiner, Art Unit 3747




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        November 18, 2021